Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is in response to the application filed on 03/23/2001. 
Restriction
Examiner acknowledges the applicant election of Group C in response to the election/restriction requirement, without traverse.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

All claims are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of U.S. Patent 8,364,581.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims speak to determining whether to fund an electronic customer transaction for a customer including grace period with no fee. 
Regarding claim 3, the language within this claim can be found within claim 1 of U.S. Patent No. 8,364,581.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims have been review in view of the new guidance of January 7, 2019 memo on 101. Claims are rejected under 35 U.S.C. § 101 due to the unanimous decision by the Supreme Court (June, 2014) which held that the patent claims in Alice Corporation Pty. Ltd. V. CLS Bank International, et al. (“Alice Corp”) are not patent-eligible under 35 U.S.C. §101.
All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “determining whether to fund an electronic customer transaction for a customer including assessing, by the information security machine, the overdraft fee to the electronic account if a deposit is not made by the customer to the electronic account of at least said minimum amount within the grace period; and if the overdraft amount is not less than the overdraft protection limit, rejecting, by the information security machine, the electronic customer transaction” 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “certain methods of organizing human activity”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “information security computing process, information security computing process”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3697